         Case 1:20-cr-00081-KWR Document 93 Filed 07/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                  _________________

UNITED STATES OF AMERICA

       Plaintiff,

       vs.                                                             No. 1:20-cr-00081-KWR-1


ZECHARIAH FREEMAN,

       Defendant.

                    ORDER RESULTING FROM PRETRIAL CONFERENCE

       THIS MATTER is before the Court following the pretrial conference held on July 21,

2021, which addressed several pending motions. After reviewing the pleadings and hearing the

argument of counsel, the Court issued rulings on the record and took some matters under

advisement or reserved ruling. For the reasons stated on the record, it is hereby ordered that:

   •   The Government’s first motion in limine (Doc. 46) is GRANTED;

   •   The Government’s second motion in limine (Doc. 47) is GRANTED, the Defendant will

       not be able to inquiry about Jane Doe’s past trauma;

   •   The Court holds in reserve a ruling on the Government’s third motion in limine (Doc. 48);

   •   The Government’s fourth motion in limine (Doc. 49) is GRANTED;

   •   The Court holds in reserve a ruling on the Government’s fifth motion in limine (Doc. 50);

   •   The Government’s sixth motion in limine (Doc. 51) is GRANTED, subject to review

       during trial;

   •   The Government’s seventh motion in limine (Doc. 52) is GRANTED;

   •   The Government’s eighth motion in limine (Doc. 55) is GRANTED;
     Case 1:20-cr-00081-KWR Document 93 Filed 07/21/21 Page 2 of 2




•   The Government’s ninth motion in limine (Doc. 56) is GRANTED;

•   Defendant’s first motion in limine (Doc. 59) is GRANTED;

•   Defendant’s second motion in limine (Doc. 60) is DENIED;

•   The Court holds in reserve a ruling on the Government’s motion to exclude defense trial

    witnesses (Doc. 75); and

•   The Court will conduct a Lafler-Frye hearing on Monday, July 26, 2021 at 8:30 a.m.

    IT IS SO ORDERED.



                                               _________________________________
                                               KEA W. RIGGS
                                               UNITED STATES DISTRICT JUDGE




                                           2
